Citation Nr: 1825087	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  11-02 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating greater than 10 percent for residuals, right ankle sprain.


REPRESENTATION

Veteran represented by:	John M. Dorle, Agent


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1993 to July 1997 in the U.S. Marine Corps as a rifleman.  The Veteran was awarded the Combat Action Ribbon.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to provide a VA examination that complies with certain requirements identified by the U.S. Court of Appeals for Veterans Claims (Court) during the period of the appeal. 

The right ankle is rated based on limitation of motion.  The Veteran underwent VA examinations of the right ankle in February 2010, January 2015, and November 2015  

During the pendency of the appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions and, where possible, on the opposite joint if not damaged.  

Although the most recent examiner noted pain on weight bearing, passive and active ranges of motion and ranges under weight bearing were not recorded.  

Further, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court addressed the adequacy of a VA examiner's opinion concerning additional functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare-up, the examiner must "[E]licit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he or] she c[an] not do so." Sharp, 29 Vet. App. at 35.

Consequently, the Veteran must be afforded new VA examinations that comply with 38 C.F.R. § 4.59 and include all necessary information in view of the Veteran's lay reports, DeLuca, Correia, and Sharp.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding and relevant VA treatment records.

2.  Schedule the Veteran for a VA examination for his right ankle sprain.  The claims folder must be made available to the examiner and pertinent documents should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Request that the examiner provide an assessment of the severity of the right ankle sprain that includes examination and range of motion testing in weight-bearing, and nonweight-bearing, passive and active ranges of motion testing of the right ankle and the opposite ankle and joint.  

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.  

If flare-ups are reported or noted, the examiner should likewise note any additional functional limitation.  If flare-ups are not present at the time of the examination, the examiner is requested to elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why he or she cannot do so.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Readjudicate the claim.  If any benefits sought remain denied, the AOJ should provide the Veteran and the representative a Supplemental Statement of the Case

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






